NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

   SPRINT COMMUNICATIONS COMPANY, L.P.,
              Plaintiff-Appellee

                           v.

  TIME WARNER CABLE, INC., TIME WARNER
 CABLE, LLC, TIME WARNER ENTERTAINMENT
        COMPANY, L.P., TIME WARNER
   ENTERTAINMENT-ADVANCE/NEWHOUSE
 PARTNERSHIP, TWC COMMUNICATIONS, LLC,
TIME WARNER CABLE INFORMATION SERVICES
                (KANSAS), LLC,
              Defendants-Appellants
             ______________________

                      2017-2247
                ______________________

    Appeal from the United States District Court for the
District of Kansas in No. 2:11-cv-02686-JWL, Judge John
W. Lungstrum.
                 ______________________

     ON PETITION FOR PANEL REHEARING
             ______________________

   Before CHEN, MAYER, and BRYSON, Circuit Judges.
PER CURIAM.
                      ORDER
2   SPRINT COMMUNICATIONS COMPANY v. TIME WARNER CABLE,
                                                   INC.


    Appellants Time Warner Cable Information Services
(Kansas), LLC, Time Warner Cable, Inc., Time Warner Ca-
ble, LLC, Time Warner Entertainment Company, L.P.,
Time Warner Entertainment-Advance/Newhouse Partner-
ship and TWC Communications, LLC filed a petition for
rehearing en banc. A response to the petition was invited
by the court and filed by Appellee Sprint Communications
Company, L.P. The petition was first referred to the panel.
    Upon consideration thereof,
    IT IS ORDERED THAT:
    (1) The petition for panel rehearing is denied except as
        described in paragraph (2) below.
    (2) The previous nonprecedential opinion and judg-
        ment in this appeal, issued November 30, 2018, are
        withdrawn and replaced with the modified nonprec-
        edential opinion and judgment accompanying this
        order.


                                  FOR THE COURT

March 18, 2019                    /s/ Peter R. Marksteiner
     Date                          Peter R. Marksteiner
                                  Clerk of Court


.